Application, pursuant to CPLR 7002 (subd. [b], par. 2), for a writ of habeas corpus denied on the ground that the relief requested would not result in petitioner’s discharge from prison (see, e.g., People ex rel. Lane v. Vincent, 32 N Y 2d 940; People ex rel. Tyler v. Conboy, 39 A D 2d 806). We note, however, that the petition raises substantial constitutional questions regarding reformatory sentences and good behavior allowances (see Sero v. Oswald, 351 F. Supp. 522, 531). Therefore, in the interests of justice, the petition is transferred to Supreme Court, Special Term, County of Clinton, for determination of the issues presented without regard to the form of the proceeding or technical defects in the papers. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Reynolds, JJ., concur.